United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                November 17, 2006

                                                           Charles R. Fulbruge III
                              No. 05-30737                         Clerk
                            Summary Calendar


UNITED STATES OF AMERICA,

                                       Plaintiff-Appellee,

versus

TIMOTHY TERRANCE WASHINGTON, also known as Big Tim,

                                     Defendant-Appellant.
                        --------------------
           Appeal from the United States District Court
               for the Western District of Louisiana
                      USDC No. 1:04-CR-10003-1
                        --------------------
Before DAVIS, BARKSDALE and BENAVIDES, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender appointed to represent Timothy

Terrance Washington has moved to withdraw and has filed a brief

as required by Anders v. California, 386 U.S. 738 (1967).          Our

independent review of counsel’s brief, the record, and

Washington’s response discloses no nonfrivolous issue.

Accordingly, the motion for leave to withdraw is GRANTED, counsel

is excused from further responsibilities herein, the APPEAL IS

DISMISSED, and Washington’s motion for appointment of new counsel

is DENIED.     See 5TH CIR. R. 42.2.




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.